DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,541,639 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Aronoff, attorney for Applicant, on 02/18/2022.
Accordingly, various modifications are made without departing from the spirit or scope of the general inventive concept as defined by the appended claims and their equivalents.
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to 
Amended Claims: 
Claims 13-15 below will replace all prior versions, and listings, of claims 13-15 in the application. Currently amended claims are shown with additions underlined and deletions in 
13. (Currently Amended) The battery pack and charger system, as recited in claim [[11]] 12, wherein the battery pack charger is configured to charge the first battery pack and the second battery pack to the first rated voltage when fully charged. 
 
14. (Currently Amended) The battery pack and charger system, as recited in claim [[11]] 12, wherein the second rated voltage is a whole number multiple of the first rated voltage.  

15. (Currently Amended) The battery pack and charger system, as recited in claim [[11]] 12, wherein the first rated voltage is approximately 18 to 20 volts and the second rated voltage is approximately 36 to 40 volts.

Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-15 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-15 filed on 01/20/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a first battery pack configured to provide only a first operating voltage and be charged to a first charging voltage when the first battery pack 
The closet references to the present invention are believed to be as follows: Meyer et al. (US 20040263119 A1). Meyer et al. teach a method of charging a battery, a first battery having a Lithium-based chemistry, the first battery having a first nominal voltage in a first nominal voltage range, a second battery having a Lithium-based chemistry, the second battery having a second nominal voltage in a second nominal voltage range, the second nominal voltage being different than the first nominal voltage, the second nominal voltage range being different than the first nominal voltage range, a battery charger being operable to charge the first battery and the second battery, includes the acts of electrically connecting the battery charger and the first battery, charging the first battery, electrically connecting the battery charger and the second battery, and charging the second battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846